          Case 1:20-cv-01168-ABJ Document 27 Filed 05/24/21 Page 1 of 3

                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

        AYMAN SALEH, et. al.                                )
                                                            )
                      Plaintiffs,                            )
                                                             )
              v.                                             )
                                                             )
        PRESIDENT KHALIFA BIN ZAYED                          )         No. 1:20-cv-01168-ABJ
        AL NAHYAN, et al.                                    )
                                                             )
                      Defendants.                            )
                                                             )


           PLAINTIFFS AYMAN SALEH AND LINDA SALEH’S REPLY TO
     DEFENDANTS PRESIDENT KHALIFA BIN ZAYED AL NAHYAN AND
     CROWN PRINCE MOHAMMED BIN ZAYED AL NAHYAN’S OPPOSITION
     TO PLAINTIFFS’ MOTION FOR MISCELLANEOUS RELIEF REGARDING
     SERVICE

         Come now Plaintiffs Ayman Saleh and Linda Saleh, who through undersigned counsel

and reply to the Defendant’s Opposition to their motion for miscellaneous relief.

The Motion for Miscellaneous Relief should be granted for the following reasons.

         Defendants are improperly attacking jurisdiction
       This motion is about service. But the opposition appears focused on jurisdiction.

       The time to argue jurisdiction is after service is effectuated. As a result, all arguments

related to jurisdiction should be ignored by the Court at this time.

        Plaintiff’s methods of service have been accepted by this court

        Defendants argue that Plaintiff’s methods of service are outlandish and improper. “The

 proper analogy would be a foreign plaintiff serving the President of the United States by sending

 a certified letter to the White House—something that the United States has expressly rejected.”

 Def, Memo. ECF 26, Page 3.
         Case 1:20-cv-01168-ABJ Document 27 Filed 05/24/21 Page 2 of 3

       Defendants must be aware that the method employed by Plaintiffs in this case has been

used before and accepted by this Court—and the UAE has accepted that service. This exact

method was used in Yousseff v. United Arab emirates Embassy et al, 2017-cv-02638-KBJ. The

only difference, of course, is that the UAE repeatedly refused service in this case.

                                             Respectfully submitted,

                                             /s/ Martin F. McMahon

                                             Martin F. McMahon, Esq.
                                             D.C. Bar Number: 196642
                                             Martin F. McMahon & Associates
                                             1717 K Street, N.W., Suite 900
                                             Washington, D.C. 20006
                                             (202) 862 - 4343
                                             mm@martinmcmahonlaw.com
           Case 1:20-cv-01168-ABJ Document 27 Filed 05/24/21 Page 3 of 3
                                      CERTIFICATE OF SERVICE


        I certify that on May 24, 2021, I filed the foregoing Reply to Defendant’s Opposition to

Plaintiff’s Motion for Miscellaneous Relief with the Clerk of Court using the CM/ECF system, which will

send notice of this filing to all parties registered to receive such notice, including defense counsel.


                                                            /s/ Martin F. McMahon
                                                            Martin F. McMahon, Esq.
